Citation Nr: 1625838	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to a rating in excess of 20 percent for lumbar strain.

6.  Entitlement to a rating in excess of 30 percent prior to June 1, 2012, and in excess of 10 percent thereafter, to include the propriety of the reduction from 30 percent to 10 percent effective June 1, 2012, for left knee patellofemoral pain syndrome with degenerative changes.

7.  Entitlement to a rating in excess of 10 percent prior to June 1, 2012, and a compensable rating thereafter, to include the propriety of the reduction from 10 percent to a noncompensable rating, effective June 1, 2012, for the residuals of a left knee lateral meniscectomy.

8.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed mood.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

The Veteran is represented by:  Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Although the issue of entitlement to a TDIU was denied during the pendency of this appeal in a February 2014 rating decision and the TDIU issue has not been addressed in a statement of the case, the TDIU claim is based on the service-connected disabilities at issue in this case.  Therefore, the Board has jurisdiction over the TDIU issue.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

With the exception of the Veteran's claim to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, the issues on appeal are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT
 
1.  The Veteran's original claim of entitlement to service connection for a right knee disability was denied by the Board in June 2007; the Veteran did not appeal the Board's decision.

2.  Evidence received since the June 2007 Board decision includes evidence that is not redundant or cumulative of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW
 
New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

In June 2007, the Board denied the Veteran's claim of entitlement to service connection for a right knee disability because the evidence then of record failed to establish that he had the claimed disability.  

In September 2011, the Veteran submitted a claim to reopen the claim of entitlement to service connection for a right knee disability.  In support of the claim to reopen, the Veteran has submitted evidence demonstrating the presence of a right knee disability and evidence suggesting that it is etiologically related to a service-connected disability.  Specifically, according to an April 2012 private treatment report, the Veteran's right knee disability was diagnosed as patellofemoral degenerative disease after clinical and radiological evaluations.  In a July 2013 letter, A. P., M.D., opined that there is a 50 percent likelihood that the Veteran's right knee disorder has been exacerbated by his service-connected left knee disability.  The treatment record and the private physician's letter are clearly new and material.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.



REMAND

Sleep Disability

In October 2014, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a sleep disability.  This claim was denied by the RO in a November 2014 rating decision.  He was provided notice of this decision in a letter dated December 8, 2014.  Thereafter, the Veteran timely submitted a notice of disagreement.  To date, the RO has not issued a statement of the case.  As such, the Board finds that a remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Right Knee

In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right and Left Hips

In response to the Veteran's claims of entitlement to service connection for right and left hip disabilities, to include as secondary to a service-connected disability, he was provided a VA examination in August 2012.  After administering a clinical evaluation, the Veteran's bilateral hip disability was diagnosed as bursitis.  The examiner then opined that this disability is not related to the Veteran's military service.  Further, the examiner stated that no evidence was found as to why the Veteran's left knee disabilities would cause bilateral hip bursitis.  The examiner based these opinions on the absence of an altered gait and, thus, an absence of abnormal forces on the Veteran's hips.

The Board finds that the August 2012 VA examiner's opinions are conclusory, as they are not supported by an adequate rationale.  Further, the August 2012 VA examiner failed to address whether the Veteran's right and/or left hip bursitis was aggravated beyond its natural progression due to a service-connected disability.  Consequently, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lumbar Strain, Left Knee Disabilities, and 
Adjustment Disorder with Mixed Mood 

With respect to the Veteran's claims of entitlement to ratings in excess of those already assigned for his service-connected lumbar strain, left knee disabilities, and adjustment disorder with mixed mood, he perfected an appeal concerning these claims (as well as the propriety of the reductions regarding his left knee disabilities) in April 2014.

The Board observes that, due to a recent change in regulations, VA is not required to seek a waiver of initial AOJ review for evidence submitted subsequent to the perfection of an appeal and/or the most recent AOJ consideration (i.e., a statement or supplemental statement of the case), for claims involving substantive appeals received after February 2, 2013.  Although this appears to apply to the Veteran's claims given the date of his substantive appeal, VA has not extended this regulatory change to evidence that was not submitted by the Veteran, but was, instead, obtained by VA.

The AOJ most recently considered the Veteran's claims in a March 2013 statement of the case.  Thereafter, the RO associated with the record pertinent VA treatment records dating subsequent to the March 2013 statement of the case.  Moreover, the RO scheduled the Veteran for, and he underwent, VA examinations in September 2015 regarding his adjustment disorder with mixed mood and his left knee disabilities.  The resulting examination reports have been associated with record.  The Board finds that the VA treatment records and VA examinations reports are evidence that was obtained by VA, not submitted by the Veteran.  The Veteran has not submitted a waiver of initial AOJ review of this evidence and the Board cannot presume that the Veteran has made such an election.  Consequently, the Board finds that a remand is required in order for the AOJ to review in the first instance all of the pertinent evidence associated with record since the March 2014 statement of the case.

TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims the Board is remanding herein.  As such, remanding the Veteran's TDIU for contemporaneous consideration is warranted.

Accordingly, the case is REMANDED to the AOJ for the following actionS:

1.  The Veteran and his attorney must be provided a statement of the case with respect to the claim to reopen the claim of entitlement to service connection for a sleep disability.  They must also be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran does perfect an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the issue is certified to the Board.

2.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then the Veteran should be provided a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's right knee, right hip, and left hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  

After examining the Veteran and reviewing his pertinent history, the examiner should state an opinion with respect to each right knee disorder, left hip disorder, and right hip disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder 

(a) originated in or is otherwise etiologically related to his active service; OR

(b) caused or aggravated by a service-connected disability, (focusing on the Veteran's service-connected left knee disabilities).

In so doing, the examiner must consider and discuss the Veteran's April 1990 report of right knee pain and the Veteran's assertions as to the onset and course of his lay observable symptoms.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The AOJ also should undertake any other development it determines to be warranted.

6.  Then, the AOJ must readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


